DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/02/2022, with respect to the rejection(s) of claim(s) 1-19 under 35 USC 102, with regards to the effective filing date of US 20160213826 have been fully considered and are persuasive.   Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 9675739 issued to Tanner et al.
Applicant’s arguments, see Remarks, filed 08/02/2022, with respect to the rejection(s) of claim(s) 10 and 19 under 35 USC 112(b) have been fully considered and are persuasive. Therefore, the 112(b) rejection has been withdrawn.   
Applicant’s arguments, see Remarks, filed 08/02/2022, with respect to the rejection(s) of claim(s) 1-9 under double patenting have been fully considered and are persuasive. Therefore, the provisional double patenting rejection has been withdrawn.   

Remarks
Claim 7 recites a “outflow line in fluid communication with the flow diverter” in claim 7. The specification does not provide a separate “outflow line” but does show a “third fluid portion”. For purposes of examination, the outflow line is being considered to be the same as the third fluid portion passing through the flow diverter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat No. 
9675739 issued to Tanner et al. (hereinafter “Tanner”).
Regarding claim 1, Tanner discloses a catheter pump system (Col. 4, line 40 “motor assembly 1”) comprising: a catheter assembly (Col. 4, line 39 “catheter assembly”); and a motor assembly coupled to the catheter assembly (Col. 4, lines 39-40 “catheter assembly coupled with the motor assembly 1”), the motor assembly including: a rotor (Col. 5, lines 8-9 “rotor disposed within a stator assembly”); a flow diverter disposed at least partially about the rotor, wherein the flow diverter is configured to receive and channel at least a first portion of a return flow of liquid proximally at least partially about a periphery of the rotor, the return flow of liquid received by the flow diverter from the catheter assembly (Col. 13, lines 15-49 discussing “a first portion 17 a of fluid from the catheter pump” and Col. 14, lines 43-46  “Some portions of the fluid 17 a can pass proximally through the motor assembly 1 about a periphery of the rotor 15, e.g., in a gap between the rotor 15 and a wall of the flow diverter 3”); and a bypass channel coupled to the motor assembly at a position distal of the rotor, wherein the bypass channel is configured to receive and channel at least a second portion of the return flow of the liquid proximally away from the motor assembly (Col. 13, lines 52-58, discussing the second, third and fourth portion of the fluid, passing through the heat exchanger 30 that is wrapped about a portion of the stator assembly; fig 2A).  

Regarding claim 2, Tanner discloses the catheter pump system of claim 1, further comprising a control console configured to control a volume of the second portion of the return flow entering the bypass channel (Col. 4, lines 29-33, “console which includes an electronic controller and various fluid handing system” is understood to provide handling of the various fluids of the system as claimed).  

Regarding claim 3, Tanner discloses the catheter pump system of claim 2 further comprising a pump configured to receive a control signal from the control console to adjust the volume of the second portion of the return flow entering the bypass channel (Col. 4, lines 29-33).  

Regarding claim 4, Tanner discloses the catheter pump system of claim 3, wherein the pump is configured to adjust the volume of the second portion of the return flow entering the bypass channel between a range of zero and a full volume of the return flow, whereby the first portion of the return flow received by the flow diverter is also controllable between the range of zero and the full volume of the return flow (Col. 4, lines 29-33; it is noted that the claim does not require any details regarding the specific range. Therefore, under its broadest reasonable interpretation, any amount of flow could be considered to be the full volume of the return flow.).  

Regarding claim 5, Tanner discloses the catheter pump system of claim 2, wherein the control console is further configured to control the volume of the second portion of the return flow entering the bypass channel based upon at least a temperature of the return flow (Col. 4, lines 29-33; Col 15, lines 54-64, discussing various cooling fluids with different cooling temperatures).  

Regarding claim 6, Tanner discloses the catheter pump system of claim 1, wherein the motor assembly further comprises an output shaft that defines an output shaft lumen, and wherein the flow diverter is further configured to channel at least a third portion of the return flow of liquid proximally within the output shaft lumen to cool the motor assembly during operation (Col. 8, lines 9-10 “a waste line 7 can extend from the motor assembly 1 to a waste reservoir 126).  

Regarding claim 7, Tanner discloses the catheter pump system of claim 1, Tanner discloses wherein the catheter pump system further comprises an outflow line in fluid communication with the flow diverter, wherein at least the first portion of the return flow of the liquid is configured to exit the catheter pump system via the outflow line (Col. 13, lines 15-49 discussing “a first portion 17 a of fluid from the catheter pump” and Col. 14, lines 43-46  “Some portions of the fluid 17 a can pass proximally through the motor assembly 1 about a periphery of the rotor 15, e.g., in a gap between the rotor 15 and a wall of the flow diverter 3”; Col. 8, lines 9-10 “a waste line 7 can extend from the motor assembly 1 to a waste reservoir 126”).  

Regarding claim 8, Tanner discloses the catheter pump system of claim 1, wherein the flow diverter is spaced apart from the rotor by a gap to define a rotor chamber, and wherein the first portion of the return flow of the liquid is channeled proximally within the gap (Col. 13, lines 15-49 discussing “a first portion 17 a of fluid from the catheter pump” and Col. 14, lines 43-46  “Some portions of the fluid 17 a can pass proximally through the motor assembly 1 about a periphery of the rotor 15, e.g., in a gap between the rotor 15 and a wall of the flow diverter 3”).  

Regarding claim 9, Tanner discloses the catheter pump system of claim 1, further comprising a pressure sensor assembly disposed near the bypass channel and configured to sense a fluid pressure (Col 10, lines 25-30; Col. 18, line 67-Col 19, line 2, “sensors, and other instruments, or to provide fluid communication for cooling fluid or medications”; these sensors are understood to be capable of sensing fluid pressure).  


Regarding claim 10, Tanner discloses the catheter pump system of claim 1, wherein the flow diverter defines a rotor chamber, the catheter pump system (Col. 13, lines 15-49 discussing “a first portion 17 a of fluid from the catheter pump” and Col. 14, lines 43-46  “Some portions of the fluid 17 a can pass proximally through the motor assembly 1 about a periphery of the rotor 15, e.g., in a gap between the rotor 15 and a wall of the flow diverter 3”) further comprising a distal chamber positioned distally of the rotor chamber, wherein the distal chamber is configured to receive a proximal portion of the catheter assembly (Col. 13, lines 45-49 “reservoir”).  

Regarding claim 11, Tanner discloses a motor assembly comprising: a rotor (Col. 5, lines 8-9 “rotor disposed within a stator assembly”); a flow diverter disposed at least partially about the rotor, wherein the flow diverter is configured to receive and channel at least a first portion of a return flow of liquid proximally at least partially about a periphery of the rotor, the return flow of liquid received by the flow diverter from a catheter assembly  (Col. 13, lines 15-49 discussing “a first portion 17 a of fluid from the catheter pump” and Col. 14, lines 43-46  “Some portions of the fluid 17 a can pass proximally through the motor assembly 1 about a periphery of the rotor 15, e.g., in a gap between the rotor 15 and a wall of the flow diverter 3”); and a bypass channel coupled to the motor assembly at a position distal of the rotor, wherein the bypass channel is configured to receive and channel at least a second portion of the return flow of the liquid proximally away from the motor assembly (Col. 13, lines 52-58, discussing the second, third and fourth portion of the fluid, passing through the heat exchanger 30 that is wrapped about a portion of the stator assembly; fig 2A).  


Regarding claim 12, Tanner discloses the motor assembly of claim 11, further comprising a control console configured to control a volume of the second portion of the return flow entering the bypass channel (Col. 4, lines 29-33)

Regarding claim 13, Tanner discloses the motor assembly of claim 12, further comprising a pump configured to receive a control signal from the control console to adjust the volume of the second portion of the return flow entering the bypass channel (Col. 4, lines 29-33).  

Regarding claim 14, Tanner discloses the motor assembly of claim 13, wherein the pump is configured to adjust the volume of the second portion of the return flow entering the bypass channel between a range of zero and a full volume of the return flow, whereby the first portion of the return flow received by the flow diverter is also controllable between the range of zero and the full volume of the return flow (Col. 4, lines 29-33; it is noted that the claim does not require any details regarding the specific range. Therefore, under its broadest reasonable interpretation, any amount of flow could be considered to be the full volume of the return flow.). 

Regarding claim 15, Tanner discloses the motor assembly of claim 12, wherein the control console is further configured to control the volume of the second portion of the return flow entering the bypass channel based upon at least a temperature of the return flow  (Col. 4, lines 29-33; Col 15, lines 54-64, discussing various cooling fluids with different cooling temperatures).    

Regarding claim 16, Tanner discloses the motor assembly of claim 11, further comprising an output shaft that defines an output shaft lumen, and wherein the flow diverter is further configured to channel at least a third portion of the return flow of liquid proximally within the output shaft lumen to cool the motor assembly during operation (Col. 8, lines 9-10 “a waste line 7 can extend from the motor assembly 1 to a waste reservoir 126).  

Regarding claim 17, Tanner discloses the motor assembly of claim 11, further comprising an outflow line in fluid communication with the flow diverter, wherein at least the first portion of the return flow of the liquid is configured to exit the motor assembly via the outflow line (Col. 13, lines 15-49 discussing “a first portion 17 a of fluid from the catheter pump” and Col. 14, lines 43-46  “Some portions of the fluid 17 a can pass proximally through the motor assembly 1 about a periphery of the rotor 15, e.g., in a gap between the rotor 15 and a wall of the flow diverter 3”; Col. 8, lines 9-10 “a waste line 7 can extend from the motor assembly 1 to a waste reservoir 126”).  

Regarding claim 18, Tanner discloses the motor assembly of claim 11, wherein the flow diverter is spaced apart from the rotor by a gap to define a rotor chamber, and wherein the first portion of the return flow of the liquid is channeled proximally within the gap (Col. 13, lines 15-49 discussing “a first portion 17 a of fluid from the catheter pump” and Col. 14, lines 43-46  “Some portions of the fluid 17 a can pass proximally through the motor assembly 1 about a periphery of the rotor 15, e.g., in a gap between the rotor 15 and a wall of the flow diverter 3”).  

Regarding claim 19, Tanner discloses the motor assembly of claim 18, further comprising a distal chamber positioned distally of the rotor chamber (Col. 13, lines 15-49 discussing “a first portion 17 a of fluid from the catheter pump” and Col. 14, lines 43-46  “Some portions of the fluid 17 a can pass proximally through the motor assembly 1 about a periphery of the rotor 15, e.g., in a gap between the rotor 15 and a wall of the flow diverter 3”), wherein the distal chamber is configured to receive a proximal portion of the catheter assembly (Col. 13, lines 45-49 “reservoir”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792